STATE OF MINNESOTA
                                                                      fiL--
                                   IN SUPREME COURT                       June 30, 2015

                                                                          Om~EGF
                                          A15-0953                     Arrs.I.A1ECcuns

In re Petition for Disciplinary Action against
Naomi Dawn Isaacson, a Minnesota Attorney,
Registration No. 0291043.

                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action against respondent Naomi Dawn Isaacson. The Director

has also filed an application for suspension under Rule 12(c)( 1), Rules on Lawyers

Professional Responsibility, based upon evidence that respondent cannot be found in the

state to respond to the petition for disciplinary action.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Naomi Dawn Isaacson is suspended

from the practice of law.      Within 1 year from the date of the filing of this order,

respondent may move the court for vacation of the order of suspension and for leave to

answer the petition for disciplinary action. If respondent fails to appear in this matter

within 1 year of the date of the filing of this order, the allegations in the petition for

disciplinary action shall be deemed admitted.

       Dated: June 30, 2015

                                                   BY THE COURT: